MEMORANDUM **
Robert L. Allum appeals pro se the district court’s judgment dismissing for lack of jurisdiction his action seeking a declaratory judgment regarding whether money received in settlement of a civil rights lawsuit is excludable income for tax purposes pursuant to 26 U.S.C. § 104(a)(2). We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo dismissals for *681lack of subject matter jurisdiction, Hughes v. United States, 953 F.2d 531, 535-37 (9th Cir.1992), and we affirm.
Contrary to Allum’s contention, the district court correctly determined that his action is barred by the Declaratory Judgment Act, 28 U.S.C. § 2201. See id.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.